         Case 1:17-cv-01370-DAD-SAB Document 88 Filed 04/27/21 Page 1 of 1

                               UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF CALIFORNIA

 DEVONTE B. HARRIS,                                     Case No. 1:17-cv-01370-DAD-SAB (PC)

                          Plaintiff,                    ORDER & WRIT OF HABEAS CORPUS
                                                        AD TESTIFICANDUM TO PRODUCE
 v.                                                     INMATE DEVONTE B. HARRIS, CDCR
                                                        #P-73399 VIA VIDEO CONFERENCE
 T. QUILLEN, et al.,
                                                        DATE: May 27, 2021
                          Defendants.                   TIME: 9:30 a.m.


        Inmate Devonte B. Harris, CDCR #P-73399, a necessary and material witness on his own behalf
in a Settlement Conference on May 27, 2021, is confined at the California State Prison-Corcoran, in the
custody of the Warden. In order to secure this inmate’s attendance, it is necessary that a Writ of Habeas
Corpus ad Testificandum issue commanding the custodian to produce the inmate to appear by video
conference from his present institution (via Zoom) before Magistrate Judge Barbara A. McAuliffe, on
May 27, 2021, at 9:30 a.m.

         ACCORDINGLY, IT IS ORDERED that:

         1. A Writ of Habeas Corpus ad Testificandum issue, under the seal of this court, commanding the
Warden to produce the inmate named above to appear by video (via Zoom) before the United States
District Court at the time and place above, until completion of the settlement conference, or as ordered by
the court.

        2. The custodian is ordered to notify the court of any change in custody of this inmate and is ordered
to provide the new custodian with a copy of this writ.

         WRIT OF HABEAS CORPUS AD TESTIFICANDUM

         To: The Warden of California State Prison-Corcoran:

        WE COMMAND you to produce the inmate named above to appear by video (via Zoom) at the
time and place above, until completion of the settlement conference, or as ordered by the court.

       FURTHER, you have been ordered to notify the court of any change in custody of the inmate and
have been ordered to provide the new custodian with a copy of this writ.


IT IS SO ORDERED.

Dated:     April 26, 2021
                                                        UNITED STATES MAGISTRATE JUDGE
